Hayes, J. (dissenting).
I respectfully dissent and would affirm.
In my view, Supreme Court properly granted the motion of defendants Joseph F. Tripi and JFT Enterprises (collectively, Tripi defendants) for summary judgment dismissing the complaint against them. The deposition testimony of plaintiff Dan T. Chappie, Tripi, and defendant Margit Kovacs established that Tripi had the right-of-way and had no time to react to Kovacs’s vehicle when it entered his lane of travel. The Tripi defendants thus established that they were not negligent and that the sole proximate cause of the accident was Kovacs’s negligence in failing to yield the right-of-way (see Kelsey v Degan, 266 AD2d 843 [1999]), and Kovacs and plaintiffs failed to raise a triable issue of fact. Kovacs contends that there are triable issues of fact whether Tripi prematurely entered the turning lane and drove at an imprudent speed, thus precluding summary judgment on the issue of his alleged negligence. I disagree. Even assuming, arguendo, that Tripi entered the turning lane prematurely, I note that it is undisputed that the accident oc*1091curred when he was properly within the turning lane. In addition, although Kovacs testified at her deposition that Tripi was going “very fast,” she could not provide an estimate of his speed. In any event, there is no indication that speed played any role in this accident. Rather than stopping and looking to her left for oncoming vehicles in the turning lane after she pulled in front of the stopped vehicles, Kovacs proceeded directly into the turning lane and Tripi’s right-of-way, causing the collision. Present—Pine, J.P, Wisner, Kehoe, Gorski and Hayes, JJ.